DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 14, and 16 – 20 are pending.

Response to Arguments
Applicant's arguments filed 09/30/2020 have been fully considered but they are not persuasive.
Regarding the rejections under 35 USC 101, the applicant argues that the claims recite eligible subject matter because cited references have been allowed (pages 13 - 17). 
The examiner respectfully submits that the applicants analysis is improper. Rejections under 35 USC 101 are based on the claims of each particular application under consideration. The applicant appears to be arguing that because the disclosures of the cited references led to allowance of the claims, any other claims directed to similar subject matter are patent eligible. The examiner notes that at a minimum the claims of the primary applied reference Concannon were originally rejected as not being patent eligible throughout prosecution until the last office action. Patent eligibility is not defined by subject matter in the disclosure. Further, the prior rejections did not rely on well-known, routine, and conventional reasoning for rejecting the additional elements.  
The applicant further argues that the limitations are integrated into a practical application.
The examiner respectfully submits that the claims recite entirely generic computing hardware. There is no teaching in the specification defining any particular machine. As best understood by the examiner, the claimed “adaptive distribution platform”, “user computing device”, “merchant computing system”, and “conversation platform controller” are merely generic computing devices which includes a processor and memory. Mere instructions to implement an abstract idea on a generic computing device 
Further, the claims recite the mental process of predicting when to replenish a consumable based on known data. This is a recognized mental process of observation and judgement. As a whole the claims recite a method of organizing human activity, namely a commercial interaction of placing an order for replenishment of a consumable item using generic computing devices. The claims do not improve the functioning of a computer or any other technology or technical field (MPEP 2106.04(d), 2106.05(a)(1)), but rather are directed to a business solution to a business problem and is a mere automation of a manual process. The claims are not patent eligible. 

Regarding the rejections under 35 USC 102/103, the applicant argues that Concannon does not teach the amended limitations. 
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. The examiner respectfully submits an updated rejection below.

Claim Rejections - 35 USC § 112
Claims 1 – 14, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the credit card" in line 32.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14, and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim 1 is directed to determining when to distribute items to a user based on collected information related to the items and user, which is an abstract idea reasonably categorized as a mental process and/or certain method of organizing human activity.
The additional elements unencompassed by the identified abstract idea include a “user computing device,” transmitting and receiving information over a network and displaying information on a “user interface,” a “conversation platform controller”, and a “merchant computing system” transmitting and receiving information over a network.
The abstract idea is not integrated into a practical application because the implementation of the abstract idea by the additional elements fails to describe:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a)
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine – see MPEP 2106.05(b)
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo.
The aforementioned additional elements merely serve as the particular technological environment or field of use to which the abstract idea is linked.  See MPEP 2106.05(h).
There is no teaching in the specification defining any particular machine. As best understood by the examiner, the claimed “adaptive distribution platform” is merely a collection of generic computing devices which includes processor and memory. Mere instructions to implement an abstract idea on a generic computing device are not indicative of integration into a practical application. Additionally, the recited control message is not positively integrated into the claim such that the control is automated based on the results of the evaluation of the abstract idea. The control recitation merely initiates distribution of a consumable at some time interval by communicating between networked computing systems.
Further, the claims are directed to the mental process of predicting when to replenish a consumable based on known data. This is a recognized mental process of observation and judgement. 

The claim does not include additional elements that, either alone or in combination, are sufficient to amount to significantly more than the abstract idea because the additional elements of the claim merely serve as the particular technological environment or field of use to which the abstract idea is linked.  See MPEP 2106.05(h).  Additionally, receiving and transmitting information over a network describes judicially recognized conventional computing activity.  See MPEP 2106.05(d)(II).
Claims 2-14, and 16 describe input information, evaluating input information, and outputting the results of the evaluation and thus further describe the unintegrated abstract idea.  To the extent that information is received and transmitted over a network, receiving and transmitting information over a network describes judicially recognized conventional computing activity and thus such activity is insufficient to necessitate a conclusion that the claims include additional elements sufficient to amount to significantly more than the abstract idea.  See MPEP 2106.05(d)(II).
Claim 17 describes substantially the same abstract idea as claim 1.
The additional elements unencompassed by the abstract idea include a “memory” configured to store data and a “processor” configured to implement the claimed process as well as “user computing device,” transmitting and receiving information over a network and displaying information on a “user interface,” and a “merchant computing system” transmitting and receiving information over a network.  The abstract idea is not integrated into a practical application because the additional elements merely serve as the computer on which the abstract idea is implemented as well as the particular technological environment or field of use to which the abstract idea is linked.  See MPEP 2106.05(f); MPEP 2106.05(h).  
There is no teaching in the specification defining any particular machine. As best understood by the examiner, the claimed “adaptive distribution platform” is merely a generic computing device which 
Further, the claims are directed to the mental process of predicting when to replenish a consumable based on known data. This is a recognized mental process of observation and judgement. As a whole the claims recite a method of organizing human activity, namely a commercial interaction of placing an order for replenishment of a consumable item. The claims are not patent eligible. 
The claim does not include additional elements that, either alone or in combination, are sufficient to amount to significantly more than the abstract idea because the additional elements merely serve as the computer on which the abstract idea is implemented as well as the particular technological environment or field of use to which the abstract idea is linked.  See MPEP 2106.05(f); MPEP 2106.05(h).  Additionally, receiving and transmitting information over a network describes judicially recognized conventional computing activity.  See MPEP 2106.05(d)(II).
Claims 18-20 describe input information, evaluating input information, and outputting the results of the evaluation and thus further describe the unintegrated abstract idea. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-14 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Concannon et al. (US 2016/0275530 A1).
As per claim 2, Concannon discloses a method comprising: 
predicting at an adaptive distribution platform data representing a zone of time in which depletion of a consumable item as a distribution event is predicted automatically  based on a calculated usage rate, the adaptive distribution platform including a processor and memory (Concannon paragraph 14 – processor device. Paragraph 19 - Item 104 may be given a renewal rate that represents the rate at which the item 104 should be replaced. In some embodiments, the user interface 102 may present a renewal date, which may be any date upon which a replacement of the item 104 is scheduled to be shipped. The renewal rate may be dependent on a consumption rate and may be dynamically updated upon determining that the consumption rate has changed. A consumption rate is the rate at which an item is being consumed, and may be actual or predicted. The system may delay a shipment for improved efficiency as well - paragraph 23);
monitoring whether to replenish the consumable item, wherein monitoring by the adaptive distribution platform is independent of access to a usage rate associated with a consumer associated with the consumable item, the monitoring being based on the automatically predicted distribution event (Concannon Paragraph 19.  Item remaining indicator, FIG. 7, paragraphs [0060] – [0061]); 
transmitting via a network a first electronic message as a function of the zone of time based on the calculated usage rate, the first electronic message including one or more item characteristics associated with the consumable item to be replenished, data representing the first electronic message being configured to present at least one item characteristic at display portion of a user interface at a user computing device, the first electronic message being a reminder message responsive to platform initiation (Concannon e.g., Fig. 1, paragraph 23, FIG. 7, paragraphs [0060] – [0061], item ready to ship); 
receiving via the network a second electronic message from the user computing device as a response message to the reminder message (Concannon e.g., Fig. 1, items 116, 118, paragraphs [0060] – [0061]); 
transmitting a control message, responsive to the second electronic message, to a merchant computing system including another processor and another memory, the control message including data configured to initiate control of distribution of a replenishing consumable item in an interval of time to a geographic location associated with an account (Concannon e.g., Fig. 1, items 116, 118; Paragraph 61.  Item shipment to consumer may be based on consumer input.), the control message also comprising other data from a conversation platform controller configured to initiate the transmitting of the control message to the merchant computing system and to control electronic data exchange between the adaptive distribution platform to cause adjustment of shipment of the consumable item independent of the calculated usage rate, the merchant computing system, the user computing device, and the conversation platform controller using a data interface configured to transmit and receive the other data by using logic configured to monitor one or more data values associated with the predicted distribution event for the user computing system (Concannon FIG. 10 illustrates user device 1002 communicating through networks 1004 to web server 1006 and application server 
detecting an amount of delay relative to transmitting the first electronic message (FIG. 7, paragraphs [0060] – [0061] no data updates detected); and
generating automatically another control message independent of receiving the response message to the reminder message to cause the merchant computing system to generate an order, charge the credit card, and ship the consumable item (FIG. 7, paragraphs [0060] – [0061], item is automatically shipped on the renewal date).
As per claim 2, Concannon discloses the method of claim 1 wherein predicting the data representing the zone of time based on the calculated usage rate comprises: 
calculating the usage rate of the consumable item as a function of a depletion rate of the consumable item (Concannon Paragraph 19.  The renewal rate may be dependent on a consumption rate and may be dynamically updated upon determining that the consumption rate has changed. A consumption rate is the rate at which an item is being consumed, and may be actual or predicted.); 
identifying a predicted time of distribution (Concannon Paragraph 19.  Renewal date.); and 
determining the zone of time prior to the predicted time of distribution (Concannon e.g., Paragraph 23.  Time range between first and second thresholds.).
As per claim 3, Concannon discloses the method of claim 2 wherein predicting the data representing the zone of time based on the calculated usage rate comprises: 
identifying distribution rates of the consumable item relative to one or more merchant computing systems (Concannon e.g., Paragraphs 32-33.  Item consumption rates of each user and/or group of users equivalent to item distribution rate of merchant.); and 
determining the predicted distribution data associated with at least one of the one or more merchant computing systems (Concannon Paragraph 30.  Item-related consumer consumption models predicted.).  
As per claim 4, Concannon discloses the method of claim 2 wherein calculating the usage rate comprises: 
identifying distribution rates of the consumable item relative to one or more other accounts associated with one or more other user computing systems (Concannon e.g., Paragraphs 32-33.  Consumption rates based on item purchase history information from at least one merchant.); 
forming an aggregate usage rate (Concannon e.g., Paragraphs 32-33.); and 
determining the predicted distribution data as a function of the aggregate usage rate (Concannon Paragraph 30.  Item-related consumer consumption models predicted based on consumer commonality clusters, i.e., aggregate usage rate of users in each cluster and/or all clusters.).  
As per claim 5, Concannon discloses the method of claim 4 wherein identifying the distribution rates of the consumable item comprises: identifying the distribution rates relative to one or more merchant computing systems (Concannon e.g., Paragraphs 32-33.  Consumption rates based on item purchase history information from at least one merchant.).
As per claim 6, Concannon discloses the method of claim 1 wherein monitoring whether to replenish the consumable item comprises: determining a point in time is within the zone of time; and generating the first electronic message to transmit to the user computing device responsive to determining the point in time (Concannon e.g., Paragraph 22.  The user may receive an email, text message, or other notification indicating that the subscription system has calculated that the user has a 
As per claim 7, Concannon discloses the method of claim 6 wherein receiving the second electronic message comprises: receiving data representing a first command to initiate transmission of the control message to the merchant computing system (Concannon e.g., Paragraph 22.  The user may then be given the opportunity to provide a corrected estimate of the amount of item left.).
As per claim 8, Concannon discloses the method of claim 6 wherein receiving the second electronic message comprises: receiving data representing a second command to delay by an amount of time transmission of the control message to the merchant computing system; and postponing transmission of the control message to the merchant computing system until the amount of time expires; and releasing the transmission of the control message (Concannon e.g., Paragraph 22.  The user may then be given the opportunity to provide a corrected estimate of the amount of item left.  Such corrected estimate effectively speeds up or delays the amount of time at which the command to ship each subsequent item order will be transmitted.).
As per claim 9, Concannon discloses the method of claim 8 further comprising: adapting a predicted time of distribution to form an adapted predicted time of distribution; and modifying data representing the zone of time based on the adapted predicted distribution date to form a modified zone of time (Concannon e.g., Paragraphs 22-23.  The user may then be given the opportunity to provide a corrected estimate of the amount of item left.  Such corrected estimate effectively speeds up or delays the amount of time at which the command to ship each subsequent item order will be transmitted.  Thresholds, i.e., zones of time, may be modified based on user inputs.).
As per claim 10, Concannon discloses the method of claim 1 wherein monitoring whether to replenish the consumable item comprises: receiving data representing requests associated with a 
As per claim 11, Concannon discloses the method of claim 10 further comprising: extracting data from the request specifying a classification of the consumable item; and identifying a type of consumable item of a number of types based on the classification of the consumable item (Concannon e.g., Fig. 1.  Paper towels, toilet paper, etc.).
As per claim 12, Concannon discloses the method of claim 11 wherein identifying a type of consumable item comprises: determining a last type of consumable item distributed (Concannon Paragraph 30.  Item purchase history includes last type of consumable item distributed.).
As per claim 13, Concannon discloses the method of claim 1 further comprising: receiving enrollment data to form a subscription account associated with the user computing device; and storing in a memory the enrollment data including an account identifier and a data arrangement storing data identifying one or more consumable items distributed through one or more merchant computing systems (Concannon Paragraph 17.  User logs into account to access user interface for subscription system.).
As per claim 14, Concannon discloses the method of claim 1 wherein transmitting via the network the first electronic message comprises: transmitting the first electronic message as a text message formatted as a short message service ("SMS") message (Concannon Paragraph 22.  Text message.).
As per claim 16, Concannon discloses the method of claim 1 wherein receiving via the network the second electronic message comprises: receiving the second electronic message formatted at an application disposed at the user computing system (Concannon e.g., Fig. 1, items 116, 118.).
As per claim 17
predict at an adaptive distribution platform data representing a zone of time in which depletion of a consumable item as a distribution event is predicted automatically based on a calculated usage rate, the adaptive distribution platform including the processor and the memory (Concannon paragraph 14 – processor device. Paragraph 19 - Item 104 may be given a renewal rate that represents the rate at which the item 104 should be replaced. In some embodiments, the user interface 102 may present a renewal date, which may be any date upon which a replacement of the item 104 is scheduled to be shipped. The renewal rate may be dependent on a consumption rate and may be dynamically updated upon determining that the consumption rate has changed. A consumption rate is the rate at which an item is being consumed, and may be actual or predicted. The system may delay a shipment for improved efficiency as well – paragraph 23); 
monitor whether to replenish the consumable item, wherein monitoring by the adaptive distribution platform is independent of access to a usage rate associated with a consumer associated with the consumable item, the monitoring being based on the automatically predicted distribution event (Concannon Paragraph 19.  Item remaining indicator, FIG. 7, paragraphs [0060] – [0061]);
transmit via a network a first electronic message as a function of the zone of time based on the calculated usage rate, the first electronic message including one or more item characteristics associated with the consumable item to be replenished, data representing the first electronic message being configured to present at least one item characteristic at display portion of a user interface at a user computing device, the first electronic message being a reminder message responsive to platform initiation (Concannon e.g., Fig. 1., paragraph 23);
receive via the network a second electronic message from the user computing device as a response message to the reminder message (Concannon e.g., Fig. 1, items 116, 118, paragraphs [0060] – [0061]); 
transmit a control message, responsive to the second electronic message, to a merchant computing system including a processor and memory, the control message including data configured to initiate control of distribution of a replenishing consumable item in an interval of time to a geographic location associated with an account (Concannon e.g., Fig. 1, items 116, 118; Paragraph 61.  Item shipment to consumer may be based on consumer input.) , the control message also comprising other data from a conversation platform controller configured to initiate the transmitting of the control message to the merchant computing system and to control electronic data exchange between the adaptive distribution platform to cause adjustment of shipment of the consumable item independent of the calculated usage rate, the merchant computing system, the user computing device, and the conversation platform controller using a data interface configured to transmit and receive the other data by using logic configured to monitor one or more data values associated with the predicted distribution event for the user computing system (Concannon FIG. 10 illustrates user device 1002 communicating through networks 1004 to web server 1006 and application server 1008 [0068] – [0079], FIG. 7, paragraphs [0060] – [0061], detecting data updates to include sending authorization of dynamically updated distribution);
detecting an amount of delay relative to transmitting the first electronic message (FIG. 7, paragraphs [0060] – [0061] no data updates detected); and
generating automatically another control message independent of receiving the response message to the reminder message to cause the merchant computing system to 
As per claim 18, Concannon discloses the apparatus of claim 17 wherein the processor is further configured to:
calculate the usage rate of the consumable item as a function of a depletion rate of the consumable item (Concannon Paragraph 19.  The renewal rate may be dependent on a consumption rate and may be dynamically updated upon determining that the consumption rate has changed. A consumption rate is the rate at which an item is being consumed, and may be actual or predicted.); 
identify a predicted time of distribution (Concannon Paragraph 19.  Renewal date.); and 
determine the zone of time prior to the predicted time of distribution (Concannon e.g., Paragraph 23.  Time range between first and second thresholds.).
As per claim 19, Concannon discloses the apparatus of claim 17 wherein the processor is further configured to: determine a point in time is within the zone of time; and generate the first electronic message to transmit to the user computing device responsive to determining the point in time (Concannon e.g., Paragraph 22.  The user may receive an email, text message, or other notification indicating that the subscription system has calculated that the user has a certain amount of item left. The user may then be given the opportunity to provide a corrected estimate of the amount of item left.).
As per claim 20, Concannon discloses the apparatus of claim 19 wherein the processor is further configured to: receive data representing either a first command to initiate transmission of the control message to the merchant computing system (Concannon e.g., Paragraph 22.  The user may then be given the opportunity to provide a corrected estimate of the amount of item left.) or a second command to delay by an amount of time transmission of the control message to the merchant computing system .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to PTO-892 form.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY W ESKRIDGE whose telephone number is (571)272-0543.  The examiner can normally be reached on M - F 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CORY W ESKRIDGE/Primary Examiner, Art Unit 3624